Order, Supreme Court, New York County (Jacqueline Silbermann, J.), entered on or about August 29, 1994, which, inter alia, granted plaintiffs cross-motion to confirm the report of the Special Referee and directed entry of judgment in plaintiff’s favor in the sum of $12,000 for child support arrears, unanimously affirmed, without costs.
The record clearly establishes that defendant is delinquent in his support obligations, and the IAS Court therefore properly confirmed the Referee’s interim report to the extent that it found him to be in arrears in the amount indicated. Assuming arguendo that plaintiff has, as defendant maintains, interfered with his access to the parties’ daughter, he was not justified in resorting to self-help by simply failing to satisfy his financial obligations. Concur—Ellerin, J. P., Kupferman, Ross, Williams and Tom, JJ.